DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cy Bates on 8/30/22.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. 	A device for assisting a subcutaneous injection, the device comprising: 
a cylindrical body having an aperture extending therethrough; 
a flange extending from of the cylindrical body, the flange and the cylindrical body forming a funnel element for guiding a syringe; and 
first and second skin-contacting elements extending from of the cylindrical body opposite the first side; 
each of the first and second skin-contacting elements further comprising: 
a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body, 
a spring element disposed at the proximal end, 
a gripping element disposed at the distal end, 
an elongated element disposed between the spring element and the gripping element, the elongated element comprising a proximal elongated end and a distal elongated end opposite the proximal elongated end, wherein the proximal elongated end is coupled to the spring element and the distal elongated end is coupled to the gripping element, and 
one or more texture elements disposed on one or more surfaces of the elongated element, the gripping element, or a combination thereof.

Claim 2 is being amended as follows:
2. 	A device for assisting a subcutaneous injection, the device comprising: 
a cylindrical body having an aperture extending therethrough; -2-App. No.: 16/714,024 Filing Date: December 13, 2019 
a flange extending from of the cylindrical body, the flange and the cylindrical body forming a funnel element for guiding a syringe; and 
first and second skin-contacting elements coupled to the cylindrical body; 
each of the first and second skin-contacting elements further comprising: 
a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body,
one or more texture elements disposed on one or more surfaces of each of the first and second skin-contacting elements, 
a spring element disposed at the proximal end configured to couple with the cylindrical body, and 
a gripping element disposed at the distal end.  

Claim 4 is being amended as follows:
4. 	The device of claim 2, each of the first and second skin-contacting elements further comprising: 
an elongated element disposed between the spring element and the gripping element.



Allowable Subject Matter
Claims 1, 2, 4, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1 none of the prior art of record, either alone or in combination, teaches or makes obvious all of the limitations of a device for assisting a subcutaneous injection, the device comprising: a cylindrical body having an aperture extending therethrough; a flange extending from the cylindrical body at a first side thereof of the cylindrical body, the flange and the cylindrical body forming a funnel element for guiding a syringe; and first and second skin-contacting elements extending from the cylindrical body at a second side thereof of the cylindrical body opposite the first side; each of the first and second skin-contacting elements further comprising: a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body, a spring element disposed at the proximal end, a gripping element disposed at the distal end, an elongated element disposed between the spring element and the gripping element, the elongated element comprising a proximal elongated end and a distal elongated end opposite the proximal elongated end, wherein the proximal elongated end is coupled to the spring element and the distal elongated end is coupled to the gripping element, and one or more texture elements disposed on one or more surfaces of the elongated element, the gripping element, or a combination thereof.
Claims 7-13 depend from claim 1.
As to claim 2, the applicant has incorporated previous claim 3 into claim 2. While it was noted in the previous office action that Michels in view of Rossi and Shah teach the previous device of claim 2 (see 8/11/2022 Non-Final Rejection), each are silent to each of the first and second skin-contacting elements further comprising: a spring element disposed at a proximal end and configured to couple with the cylindrical body, and a gripping element disposed at a distal end in combination with the rest of the limitations of claim 2.
Claims 4 and 14-20 depend from claim 2.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783